In an action to recover damages, inter alia, for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.) dated December 3, 1991, which denied their motion for an order striking the case from the trial calendar and directing further discovery, including depositions of nonparty witnesses.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its dis*298cretion in denying the plaintiffs’ motion to strike the action from the trial calendar. The motion was made more than three years after the plaintiffs had filed a note of issue and a certificate of readiness, and more than 9 Vi years after they had commenced this action. Thus, the record demonstrates that the plaintiffs had ample opportunity to conduct discovery (see, Tilden Fin. Corp. v Muffoletto, 161 AD2d 583).
Further, the court did not improvidently exercise its discretion in refusing to allow the plaintiffs to conduct additional pretrial proceedings (see, Blankenship v Schwartz, 127 AD2d 624). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.